     Case 1:20-cv-00165-NONE-EPG Document 28 Filed 02/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     LEON E. MORRIS,                                      Case No. 1:20-cv-00165-NONE-EPG (PC)
12
                                              Plaintiff, ORDER GRANTING DEFENDANT’S
13                                                       MOTION TO MODIFY SCHEDULING
                    v.                                   ORDER TO EXTEND EXHAUSTION
14                                                       MOTION AND REVOKE IN FORMA
                                                         PAUPERIS STATUS MOTION
15   JOELSON,                                            DEADLINES
16                                           Defendant. (ECF No. 26)
17

18         Good cause appearing, Defendant’s motion to modify the December 16, 2020 Scheduling

19   Order to extend the deadlines to file exhaustion motions and motions to revoke in forma pauperis

20   status is GRANTED.

21         Exhaustion motions and motions to revoke in forma pauperis status shall be filed on or

22   before May 12, 2021. In all other respects, the December 16, 2020, Scheduling Order (ECF No.

23   25) remains in full force and effect.

24
     IT IS SO ORDERED.
25

26      Dated:     February 5, 2021                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
